Citation Nr: 0424161	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to February 
1986.  He died in November 1994, and the appellant is his 
surviving spouse. 

This matter previously arose from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

In April 2001 the appellant provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In June 2002 the RO denied entitlement to service connection 
for the cause of the veteran's death on a de novo basis.

In July 2003 the Board of Veterans' Appeals remanded the 
claim to the RO for further development and adjudicative 
action.

In March 2004 the RO most recently affirmed the determination 
previously entered.

The claim has been returned to the Board for further 
appellate review.


The Board notes that in the appellant's current application 
for compensation benefits (July 1999 VA Form 21-4138), she 
requested in general that VA reopen her claim for "DIC" 
[Dependency and Indemnity Compensation] benefits.  The claims 
file specifies that the claims previously disallowed were 
claims for service connection for the cause of the veteran's 
death and accrued benefits.  

The rating decision on appeal, Statement of the Case (SOC), 
and Supplemental Statement of the Case (SSOC)s, show that the 
RO only considered the appellant's cause of death claim and 
did not consider the appellant's previously disallowed claim 
of entitlement to accrued benefits.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action. Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
the cause of the veteran's death when it issued an unappealed 
decision in October 1997.  

2.  Evidence submitted since the October 1997 decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  The veteran's Certificate of Death shows that he died on 
November [redacted], 1994 due to acute gastrointestinal hemorrhage 
and duodenal ulcer with entesocaval fistula; a significant 
contributing condition to the veteran's death was an air 
embolus.  



4.  A chronic acquired gastrointestinal disorder or air bolus 
was not shown in active service; nor was peptic ulcer disease 
disabling to a compensable degree during the first post 
service year.

5.  At the time of the veteran's death, service connection 
was in effect for ligamentous injury of the left ankle and 
hypertension, both rated as noncompensable.  

6.  The competent and probative medical evidence of record 
establishes that there is no nexus between the cause of the 
veteran's death and his service-connected disabilities, or 
any other incident of his military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1997 decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.160(d), 20.1100, 20.1104, 20.1105 
(2003).

2.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by service, 
presumptively related to service, or causally related to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence associated with the claims file prior to the Board's 
October 1997 decision is reported in pertinent part below.  

The record of service (DD-214) showed that the veteran was 
awarded several medals including the Vietnam Service Medal 
and Vietnam Campaign Medal.

The service medical records, which included records from the 
Madigan Army Medical Center (MAMC), showed that an August 
1966 record noted that the veteran complained of a one-day 
history of lower abdominal cramps without nausea and 
vomiting.  The physical examination revealed a slightly 
distended muscular abdomen.  No diagnosis was provided.  The 
November 1985 retirement physical examination report showed 
that the veteran's abdomen and viscera were clinically 
evaluated as normal.  On the retirement Report of Medical 
History, the veteran reported a negative response to the 
questions of whether he ever had or had then "frequent 
indigestion," "stomach, liver, or intestinal trouble," and 
"tumor, growth, cyst, cancer."  

The report on a May 1986 VA examination conducted in 
connection with an unrelated claim, showed that the 
examination of the veteran's abdomen was negative.  

The Certificate of Death showed that the veteran died on 
November [redacted], 1994.  The death certificate listed the 
immediate cause of the veteran's death as due to acute 
gastrointestinal hemorrhage and duodenal ulcer with 
entesocaval fistula.  An other significant contributing 
condition was air embolus.  

VA treatment records dated from May 1987 to November 1994, 
which included records from MAMC, showed that a September 
1991 record noted that the veteran presented with complaints 
of upset stomach and vomiting.  He indicated that he had not 
been feeling for very good for the past one and one-half 
weeks.  He reported that he had a decrease in appetite and 
decrease in weight of two to five pounds.  The assessment was 
viral syndrome.  

An August 1994 record noted that he reported that in "May 
83," he was hospitalized for mild chronic gastritis and 
duodenitis.  Another notation on the record indicated that 
duodenal ulcers were discovered by an 
esophagogastroduodenoscopy (EGD) in "May 93."  

Records dated in 1995 noted that he was hospitalized on 
November 13, 1994 for complaints of nausea and vomiting.  It 
was noted that he had previously been found to have anemia in 
April and May 1993, and that an EGD had been performed that 
revealed a duodenal ulcer.  An autopsy performed on the 
veteran revealed the cause of death to be an enterocaval 
fistula due to peptic ulcer disease due to Zollinger-Ellison 
Syndrome (ZES), with cardiac air embolism as a contributing 
factor.  

Group Health Cooperation medical records dated from March 
1993 to December 1993 noted no relevant findings.  

In February 1995, a letter was received by the RO from the 
Chief of the Gastroenterology Service at MAMC.  Dr. AMT 
explained that the final autopsy report stated that the cause 
of death was from an enterocaval fistula, which meant a 
direct connection from the small intestines into the inferior 
vena cava, that was a large vessel.  It was felt that the 
fistulous tract (hole) was due to peptic ulcer disease due to 
ZES.  She noted that ZES had been diagnosed on the basis of a 
tumor called a gastrinoma that was located in his duodenum.  
She indicated that such a tumor would cause increased acid 
secretion and would result in ulcers.  She further reported 
that the ulcers were often complicated by bleeding or 
perforation (a hole).  Dr. AMT summarized that the veteran 
died as a result of the gastrinoma (tumor responsible for 
increased acid production) causing ulcerations complicated by 
both acute intestinal hemorrhage (bleeding) and an 
enterocaval fistula formation (hole from the small intestinal 
ulcer into the large blood vessel).  

In VA Form 9 received by the RO in May 1995, the appellant 
contended that the veteran had a tumor that developed as a 
result of exposure to Agent Orange, which contributed to his 
death.  The appellant maintained that since exposure to Agent 
Orange had been found to cause cancer of the lungs, larynx, 
and trachea just by breathing in the chemicals, then 
certainly the same chemicals would cause tumors of the 
intestines by ingestion.  The appellant asserted that the 
veteran had ulcers during service and was treated for ulcers 
by military medical personnel.  

The December 1996 VA Form 646 showed that the appellant also 
maintained that the veteran was treated for ulcers 
immediately after his discharge from service.  

The October 1997 Board decision shows that the Board found 
that the appellant's claim was not well-grounded because 
there was no competent medical evidence that showed that the 
veteran's acute gastrointestinal hemorrhage, duodenal ulcer 
with enterocaval fistula, or gastrinoma, was related to 
service, an in-service event, or exposure to herbicide agents 
during Vietnam. 

The evidence associated with the claims file following the 
October 1997 decision wherein the Board denied entitlement to 
service connection for the cause of the veteran's death is 
reported in pertinent part below.

In a December 1997 statement, retired serviceman, ERD, 
reported that the veteran had worked for him from 1967 to 
1968.  ERD indicated that they met again in June 1987 and 
over the "next year or so," they had occasions to talk.  
ERD reported that the veteran had some problems with his 
stomach and that he was aware the veteran was consuming 
antacids.  

In a January 1998 statement, the veteran's sister-in-law 
reported that during a period from about 1984 until the 
veteran's death, she observed a change in him.  She indicated 
that the veteran had appeared to be losing weight and that he 
was under doctor care for stomach problems.  

In a February 1998 statement, the appellant noted that the 
veteran took Tums, Maalox, and any other antacid to settle 
his stomach during service.  The appellant reported that the 
veteran started to experience stomach problems in 1983 or 
1984 while he was in Germany.  The appellant noted that the 
veteran would throw up his food.

In statements contained in the July 1999 application to 
reopen the appellant's claim and the February 2000 and July 
2000 VA Form 9s, the appellant contended that the veteran was 
treated for a stomach disorder and ulcer at the MAMC during 
service and he was also treated within one year from his 
discharge from service.  

In an April 2001 letter, the veteran's son reported that the 
veteran was in "failing" health from 1984 until his death.  
The veteran's son noted that he witnessed his father 
experience severe stomach pain and witnessed his constant use 
of over the counter and prescription drugs such as antacids 
to relieve his pain.  

In April 2001, the appellant presented testimony at a local 
hearing at the RO that was similar to comments made in 
various statements of record.  She testified that the veteran 
started to go to MAMC for his stomach problems in 1984.  She 
recalled taking the veteran to MAMC "many times" for his 
stomach problems.  She testified that she was informed by 
Group Health that the veteran's records had been destroyed 
after a certain amount of time.





VA Form 21-8359 dated in August 2001 showed that records 
dated from 1984 to 1994 were requested from MAMC.  Service 
medical records and VA treatment records from MAMC dated from 
March 1963 to November 1994 were received in 2002.  

An April 1993 consultation sheet noted that the veteran 
underwent an upper/lower EDG that revealed severe duodenal 
ulcers times five.  He was followed up in May 1993 and 
hospitalized for an EDG.  The impression was nonspecific 
gastritis and nonspecific inflammation of the bulb and 
duodenum.  

Duplicate statements from the appellant, ERD, and the 
veteran's sister-in-law, dated in February 1998, December 
1997, and January 1998, respectively, were received by the RO 
in November 2002.

In VA Form 21-4138 dated in August 2003, the appellant's 
authorized representative reported that the appellant wanted 
consideration of whether the contributing factor in the 
veteran's death was related to his "service-connected" 
PTSD.  The appellant wanted consideration of medical evidence 
that showed a connection between hypertension and PTSD.  

In a statement received by the RO in August 2003, MLS, LICSW, 
reported that research indicated that there was a connection 
between PTSD and hypertension.  M.L.S. referenced the results 
of studies conducted.  

MLS noted that the clinical data supported the position that 
individuals with PTSD demonstrated higher levels of 
cardiovascular arousal across settings.  MLS reported that 
PTSD was associated with greater psychiatric comorbidity and 
attempted suicide, increased frequency of bronchial asthma, 
hypertension, and peptic ulcer.  


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; (2) is probative of the issue at hand; 
and (3) is significant enough, either by itself or in 
conjunction with other evidence in the record that it must be 
considered to decide the merits of the claim.  See Anglin v. 
West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding 
the first two prongs of the Colvin new and materiality test 
while defining how materiality is established 
(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).



Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment, but prior thereto in 
July 1999.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).



Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

If not shown during service, service connection may 
nevertheless be granted for peptic ulcer disease if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002);  38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2003).


If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2002); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  

VA is required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that the 
RO provided the appellant with a copy of the December 1999 
rating decision, July 2000 SOC, June 2002 SSOC, August 2003 
SSOC, and March 2004 SSOC, which together provided the 
appellant with notice as to the evidence needed to reopen her 
claim and the reasons for the denial of her claim on the 
merits.  The SOC and SSOCs provided the appellant with notice 
of laws and regulations pertinent to her claim, including the 
law and implementing regulations of the VCAA. 


Lastly, in accordance with the Board's July 2003 Remand, in 
correspondence dated in November 2003, the Appeals Management 
Center (AMC) advised the appellant of the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (CAVC) also handed down Pelegrini 
v. Principi, 18 Vet. App. 1112 (2004) [Pelegrini v. Principi, 
17 Vet. App. 412 (2004), opinion withdrawn by No. 01-944 
(Vet. App. June 24, 2004)].  In Pelegrini, the CAVC 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  

In the instant appeal, the Board notes that the initial 
unfavorable rating decision was rendered prior to the 
enactment of the VCAA; therefore, it was impossible for VA to 
provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
Nevertheless, the Board notes that the claim was reconsidered 
again in March 2004 and an SSOC on the issue was provided to 
the appellant.  Also, the Board notes that the VCAA notice 
was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  

There was no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim, or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (b)(1) 
(2003); Pelegrini, supra.  


Nevertheless, VA asked the appellant for all the information 
and evidence necessary to substantiate the claim.  For 
example, the appellant put forth the theory that the veteran 
had post-traumatic stress disorder (PTSD) that aggravated his 
service-connected hypertension, which led to his death.  In 
the November 2003 letter, the RO specifically asked the 
appellant for the information and evidence necessary to 
substantiate her latest theory of entitlement to benefits.  

A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
appellant, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  The Board also concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


New and Material Evidence

The December 1999 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was no 
nexus evidence linking the cause of the veteran's death to 
his service or service-connected disability.

Of the evidence submitted after the Board's October 1997 
decision, the Board finds that the new evidence essentially 
replicates the veteran provided in April 2001, previously 
unobtained service medical records and VA treatment records 
from MAMC, and MLS's August 2003 statement, are all new and 
material evidence as they bear directly and substantially on 
the question of whether the veteran's cause of death was as 
the result of an incident of service.  

Thus, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2003).  Accordingly, having determined 
that new and material evidence has been submitted, the claim 
is reopened and the Board will proceed to evaluate the merits 
of the claim on the basis of all evidence of record after 
ensuring that the duty to assist the appellant has been 
satisfied.  


De Novo Service Connection

The Board notes that during the veteran's lifetime, service 
connection was in effect for ligamentous injury of the left 
ankle and hypertension, both rated as noncompensable.

The Board observes that the medical evidence of record is 
contrary to the appellant's statements concerning the onset 
of the veteran's stomach problems.  The medical evidence of 
record does not show or tend to show that the veteran's death 
was in any way related to his service.  Other than an 
isolated episode of abdominal cramps noted in 1966, service 
medical records and VA treatment records do not document 
chronic complaints of ulcers or stomach problems during 
service.  It is very significant that the veteran denied that 
he had stomach problems at his retirement physical 
examination conducted in November 1985.  

The veteran also underwent a VA physical examination in May 
1986 within one year from his discharge from service.  At 
that time, he did not complain of ulcers or stomach problems 
and an examination of the abdomen was negative.  The Board 
places less weight or probative value on the appellant's 
statements and statements from ERD, the veteran's sister-in-
law, and the veteran's son, concerning the onset of the 
veteran's stomach problems, than it does on the objective 
medical reports of record. 

While an August 1994 VA treatment record noted that the 
veteran reported that he was hospitalized for mild chronic 
gastritis and duodenitis in "May 83," elsewhere on the same 
record it was noted that duodenal ulcers were actually 
discovered by an EGD in "May 93."  A VA treatment record 
dated in May 1993 noted that the veteran was indeed 
hospitalized for an EDG.  The impression at that time was 
nonspecific gastritis and nonspecific inflammation of the 
bulb and duodenum or duodenitis.  

The service medical records do not document any 
hospitalizations in 1983 for stomach problems.  Thus, there 
is no evidence coincident with service that relates to a 
disability manifested by ulcers.  38 C.F.R. § 3.303 (2003).  
Moreover, the medical evidence of record does not show that 
peptic ulcers manifested to a compensable degree within one 
year after the veteran's separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2003).

The appellant contends that the tumor described in detail by 
Dr. AMT in her February 1995 letter, developed as the result 
of the veteran's exposure to Agent Orange during his service 
in the Republic of Vietnam.  Under the authority granted by 
the Agent Orange Act of 1991, VA has determined that 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for any disorders 
other than those for which VA has found a positive 
association between the disorder and such exposure.  

It is not clear whether the veteran actually served in the 
Republic of Vietnam (a requirement for establishing 
presumptive service connection on the basis of herbicide 
exposure) or served out of country in direct support of 
operations in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2003).  
Regardless, VA has not determined that a positive association 
exists between exposure to herbicides and the subsequent 
development of ulcers, gastrinoma, or any other disease 
process that caused the veteran's death.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2003).  Moreover, the record does not 
contain any medical opinion relating the veteran's ulcers, 
gastrinoma, or any other disease process that caused the 
veteran's death to exposure to herbicide agents.  

The appellant also contends that the veteran's "service-
connected" PTSD aggravated his hypertension which 
contributed to his death.  In an August 2003 statement, MLS 
reported that research indicated that there was a connection 
between PTSD and hypertension.  The Board notes that service 
connection had not been established for PTSD during the 
veteran's lifetime.  Also, there is no medical evidence of 
record that the veteran has ever been diagnosed with PTSD.  
According to Dr. AMT and other medical evidence of record, 
the veteran died of ZES/gastrinoma causing ulcerations 
complicated by both acute intestinal hemorrhage and an 
enterocaval fistula formation with cardiac air embolism.  The 
medical evidence does not show that PTSD and hypertension 
were principal or contributory causes of the veteran's death.  
Thus, the medical evidence does not show a causal 
relationship between the disease processes determined to have 
caused the veteran's death and an incident of his military 
service. 

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because the appellant is not a medical expert, her 
assertions of a relationship between the veteran's peptic 
ulcers and his military service, cannot constitute competent 
evidence of such a relationship.  In the absence of competent 
medical evidence of a link between the disease processes 
determined to have caused the veteran's death and his period 
of service, service connection for the cause of the veteran's 
death may not be established. 

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (2003); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent only.

Entitlement to service connection for the cause of the 
veteran's death is denied. 


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



